The appellant, defendant below, was tried upon an indictment containing one count, wherein he was charged, in proper form and substance, with the offense of unlawfully possessing a still, etc., to be used for the purpose of manufacturing or distilling prohibited liquors or beverages, etc.
The indictment was returned by the grand jury and filed in open court, as the law requires, on June 1, 1939. The trial was had thereon, on the 14th day of March, 1940, and resulted in the conviction of the defendant, the verdict of the jury being: "We, the jury, find the defendant guilty as charged in the indictment." Judgment of conviction was duly pronounced on March 14, 1940, and under the verdict the court adjudged the defendant guilty and sentenced him to imprisonment in the penitentiary for a period of two years. From this judgment of conviction this appeal was taken.
We have attentively read and considered the entire evidence in this case, and while said evidence is in direct conflict, we are clear to the opinion that the testimony of the State was amply sufficient to sustain the required burden of proof to support the verdict of the jury and the judgment of conviction aforesaid.
It does not appear that any ruling of the trial court was invoked, to which exception was reserved, pending the entire trial. No special written charges were requested, nor was there a motion for a new trial. Thus, the only question on this appeal is the regularity of the proceedings *Page 606 
in the court below as disclosed by the record. There is no error or irregularity in this connection. The judgment of conviction from which this appeal was taken will, therefore, stand affirmed.
Affirmed.